EXHIBIT 10.2

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this "Agreement") is entered into as of July 2, 2012, by
and between S&W SEED COMPANY, a Nevada corporation ("Borrower"), and WELLS FARGO
BANK, NATIONAL ASSOCIATION ("Bank").

RECITALS

Borrower has requested that Bank extend or continue credit to Borrower as
described below, and Bank has agreed to provide such credit to Borrower on the
terms and conditions contained herein.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Bank and Borrower hereby agree as follows:

ARTICLE I
CREDIT TERMS

SECTION 1.1. LINE OF CREDIT.

Line of Credit. Subject to the terms and conditions of this Agreement, Bank
hereby agrees to make advances to Borrower from time to time up to and including
April 1, 2014, not to exceed at any time the aggregate principal amount of Seven
Million Five Hundred Thousand Dollars ($7,500,000.00) ("Line of Credit"), the
proceeds of which shall be used to finance Borrower's working capital
requirements. Borrower's obligation to repay advances under the Line of Credit
shall be evidenced by a promissory note dated as of April 1, 2012 ("Line of
Credit Note"), all terms of which are incorporated herein by this reference.

Borrowing and Repayment. Borrower may from time to time during the term of the
Line of Credit borrow, partially or wholly repay its outstanding borrowings, and
reborrow, subject to all of the limitations, terms and conditions contained
herein or in the Line of Credit Note; provided however, that the total
outstanding borrowings under the Line of Credit shall not at any time exceed the
maximum principal amount available thereunder, as set forth above.

SECTION 1.2. TERM LOAN.

Term Loan. Subject to the terms and conditions of this Agreement, Bank hereby
agrees to make a loan to Borrower in the principal amount of Two Million Six
Hundred Twenty Five Thousand Dollars ($2,625,000.00) ("Term Loan"), the proceeds
of which shall be used for Borrower's long term financing. Borrower's obligation
to repay the Term Loan shall be evidenced by a promissory note dated as of July
2, 2012 ("Term Note"), all terms of which are incorporated herein by this
reference. Bank's commitment to grant the Term Loan shall terminate on August 2,
2012.

Repayment. The principal amount of the Term Loan shall be repaid in accordance
with the provisions of the Term Note.



Prepayment. Borrower may prepay principal on the Term Loan solely in accordance
with the provisions of the Term Note.

-1-

--------------------------------------------------------------------------------



SECTION 1.3. INTEREST/FEES.

Interest. The outstanding principal balance of each credit subject hereto shall
bear interest at the rate set forth in each promissory note or other instrument
or document executed in connection therewith.

Computation and Payment. Interest shall be computed on the basis of a 360-day
year, actual days elapsed. Interest shall be payable at the times and place set
forth in each promissory note or other instrument or document required hereby.

Commitment Fee. Borrower shall pay to Bank a non-refundable commitment fee for
the Term Loan equal to Five Thousand Dollars ($5,000.00), which fee shall be due
and payable the date the Term Loan is disbursed.

Unused Commitment Fee. Borrower shall pay to Bank a fee equal to one-half of one
percent (.50%) per annum (computed on the basis of a 360-day year, actual days
elapsed) on the average daily unused amount of the Line of Credit, which fee
shall be calculated on a quarterly basis by Bank and shall be due and payable by
Borrower in arrears within ten (10) days after each billing is sent by Bank.

SECTION 1.4. COLLECTION OF PAYMENTS. Borrower authorizes Bank to collect all
principal, interest and fees due under each credit subject hereto by charging
Borrower's deposit account number 4124921867 with Bank, or any other deposit
account maintained by Borrower with Bank, for the full amount thereof. Should
there be insufficient funds in any such deposit account to pay all such sums
when due, the full amount of such deficiency shall be immediately due and
payable by Borrower.

SECTION 1.5. COLLATERAL.

As security for all indebtedness and other obligations of Borrower to Bank under
the Line of Credit, Borrower shall grant to Bank security interests of first
priority in: (a) all of Borrower's accounts, deposit accounts, chattel paper
(whether electronic of tangible), instruments, promissory notes, documents,
general intangibles, payment intangibles, software, letter of credit rights,
health-care insurance receivables and other rights to payment; (b) all of
Borrower's inventory, goods held for sale or lease or to be furnished under
contracts for service, goods so leased or furnished, raw materials, component
parts and embedded software, work in process or materials used or consumed in
Borrower's business and all warehouse receipts, bills of lading and other
documents evidencing goods owned or acquired by Borrower and all goods covered
thereby, wherever located; (c) all of Borrower's goods, tools, machinery,
furnishings, furniture and other equipment; and (d) all products of any of the
foregoing, together with whatever is receivable of received when any of the
foregoing is sold, leased, collected, exchanged or otherwise disposed of,
whether such disposition is voluntary or involuntary.

As security for all indebtedness and other obligations of Borrower to Bank,
under the Term Loan, Borrower hereby grants to Bank a lien of not less than
first priority on that certain real property described on Exhibit A attached
hereto, all terms of which are incorporated herein by this reference.

All of the foregoing shall be evidenced by and subject to the terms of such
security agreements, financing statements, deeds or mortgages, and other
documents as Bank shall reasonably require, all in form and substance
satisfactory to Bank. Borrower shall pay to Bank immediately